—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered March 16, 1998, convicting her of robbery in the first degree, manslaughter in the second degree, *555and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of excessive preindictment delay is unpreserved for appellate review since it was not raised in a timely pretrial motion to dismiss the indictment (see, CPL 470.05 [2]; 210.20 [1] [f]; [2], [3]; 30.10; People v Ramirez, 243 AD2d 734). In any event, under the circumstances of this case, the defendant was not denied due process by the preindictment delay (see, United States v Lovasco, 431 US 783; People v Lesiuk, 81 NY2d 485, 490-491; People v Vernace, 274 AD2d 595).
The defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Friedmann, Goldstein and H. Miller, JJ., concur.